t c memo united_states tax_court central motorplex inc petitioner v commissioner of internal revenue respondent docket no filed date william g coleman jr for petitioner jason d laseter for respondent memorandum opinion thornton chief_judge this is an action for redetermination of employment status pursuant to sec_7436 and rule respondent moves to unless otherwise indicated section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure dismiss this case for lack of jurisdiction on the ground that petitioner lacked the capacity to file the petition because petitioner had been administratively dissolved when the petition was filed for the reasons discussed below we will deny respondent’s motion background petitioner was organized under the laws of mississippi and had its principal_place_of_business in mississippi on date the mississippi secretary of state’s office administratively dissolved petitioner pursuant to miss code ann sec 79-4-dollar_figure west supp according to the web site of the mississippi secretary of state’s office petitioner remains dissolved under mississippi law see miss sec’y of state bus servs https business sos state ms us corp soskb corp asp last visited date on date respondent issued to petitioner a letter notice_of_determination of worker classification notice_of_determination with respect to petitioner’s employment_tax liabilities in the notice_of_determination respondent reclassified four individuals as petitioner’s employees for each of the four quarters of and determined that as a result of these reclassifications petitioner owed employment_tax and penalties for each quarter on date petitioner petitioned this court the petition was signed by william g coleman jr as counsel for petitioner respondent has moved to dismiss this case for lack of jurisdiction on the ground that because petitioner has been administratively dissolved it lacks the capacity to prosecute this matter under mississippi law petitioner opposes respondent’s motion discussion we look to applicable state law at the time a petition is filed in determining whether a corporation may engage in litigation in this court events occurring after the filing of the petition generally do not deprive us of jurisdiction see rule c see also 114_tc_268 aff’d 22_fedappx_837 9th cir 77_tc_221 17_tc_942 aff’d on another issue 200_f2d_308 6th cir because petitioner was organized in mississippi we look to mississippi law at the time petitioner filed its petition to determine whether the court has jurisdiction respondent has raised no issue as to whether william g coleman jr has authority to represent petitioner in this proceeding in his motion to dismiss respondent asserts that petitioner lacks capacity to sue under mississippi law citing miss code ann sec f which provides a corporation that has been administratively dissolved may not maintain any_action suit or proceeding in any court of this state until the corporation is reinstated this provision however was enacted in effective date see miss laws ch sec_36 h b the mississippi supreme court has indicated that as a matter of statutory construction absent express intent to the contrary it is presumed that legislation will have prospective applicability only see mladinich v kohn so 2d miss consequently because the petition in this case was filed in miss code ann sec f is inapplicable as in effect in when the petition was filed miss code ann sec c west provided a corporation administratively dissolved continues its corporate existence but may not carry on any business except that necessary to wind up and liquidate its business and affairs under section dollar_figure and notify claimants under sections 79-4-dollar_figure and miss code ann sec 79-4-dollar_figure west as cross-referenced in the just-quoted effective date this provision was deleted and miss code ann sec 79-4-dollar_figure supp was amended to add inter alia new subsec f which is quoted above provision makes clear that dissolution of a corporation does not prevent commencement of a proceeding by or against the corporation in its corporate name under these provisions of mississippi law petitioner even though administratively dissolved continues in existence indefinitely to the extent necessary to wind up and liquidate its business and affairs and it retains the right miss code ann sec 79-4-dollar_figure west as in effect in provided in relevant part a a dissolved corporation continues its corporate existence but may not carry on any business except that appropriate to wind up and liquidate its business and affairs including discharging or making provision for discharging its liabilities doing every other act necessary to wind up and liquidate its business and affairs b dissolution of a corporation does not prevent commencement of a proceeding by or against the corporation in its corporate name to sue and be sued in its own name for these purposes see royer homes of miss inc v steiner __ so 3d __ wl miss ct app date see also asbury v commissioner tcmemo_2007_53 construing substantially identical provisions of florida law the notice_of_determination on which this case is predicated determined employment_tax liabilities and penalties against petitioner for the year in which it was administratively dissolved the adjustment and settlement of these tax_liabilities are necessary steps in closing petitioner’s business see 32_tc_187 aff’d without published opinion 286_f2d_960 6th cir asbury v commissioner tcmemo_2007_53 the fact that petitioner was administratively dissolved at the time respondent issued it the notice_of_determination does not alter our analysis under sec_7436 the principles of sec_6213 among other statutory provisions apply in the same manner as if the notice_of_determination were a notice_of_deficiency under sec_6213 a taxpayer may file a petition for redetermination of a deficiency within days after the mailing of a notice_of_deficiency authorized in sec_6212 under sec_6212 in the absence of notice to the secretary of a notice of fiduciary relationship the secretary is authorized to issue a notice_of_deficiency to a corporate taxpayer at its last known address even if the corporate taxpayer has terminated its existence it is well settled that under such circumstances a notice_of_deficiency issued to a dissolved corporation is valid see 87_tc_586 72_tc_391 the parties do not dispute that the notice_of_determination was issued to petitioner at its last_known_address the parties do not assert and the record does not indicate that petitioner filed with the secretary any notice of fiduciary relationship consequently applying the above-referenced principles in the same manner as if the notice_of_determination were a notice_of_deficiency see sec_7436 we conclude that the notice_of_determination issued to petitioner was valid even though it was issued four years after petitioner’s dissolution see padre island thunderbird inc v commissioner t c pincite on the basis of the foregoing we conclude that under mississippi law petitioner continues in existence for purposes of this proceeding notwithstanding petitioner’s administrative dissolution and has the legal capacity to file the subject this general_rule applies in the absence of notice to the secretary under sec_6903 of the existence of a fiduciary relationship petition for redetermination of employment status and the proper amount of employment_tax under that determination see sec_7436 in the light of the foregoing an appropriate order will be issued
